Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 24, 2015

                                        No. 04-15-00498-CR

                              EX PARTE Matthew Jamal JACKSON

                                Original Habeas Corpus Proceeding1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On September 21, 2015, relator filed a supplement to his petition for writ of habeas
corpus initially filed on August 7, 2015. The court has determined that it lacks jurisdiction to
consider relator’s petition. Accordingly, relator’s supplemental petition is also DISMISSED FOR
LACK OF JURISDICTION. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015).

           It is so ORDERED on September 24, 2015.



                                                    PER CURIAM




           ATTESTED TO: _________________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.